DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The IDS filed 2/10/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2002/0156917 to Nye in view of US PG Pub. No. 2021/0400075 to Stergioudis et al. (hereinafter Stergioudis).

As to claims 1, 9, and 17, Nye teaches:
a.	Receiving, by the at least one processor, from a web browser extension associated with an end user computing device, user attributes, system attributes, and request attributes associated with a user request (browser plug-in interacts with user system) (Nye, [0107]).
Nye does not expressly mention the generating a trust score. However, in an analogous art, Stergioudis teaches:
b.	Generating, by the at least one processor, a trust score using the user attributes, the system attributes, and the request attributes received from the web browser extension associated with the end user computing device, wherein generating the trust score using the user attributes, the system attributes, and the request attributes associated with the user request received from the web browser extension (user, device and network attributes are used to determine a risk (trust) score along with datasets from the  history database) (Stergioudis, [0089, 0127, 0128, 0136, and 0137) associated with the end user computing device comprises:
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the browser extension of Nye with the risk score generation of Stergioudis in order to protect network resources from malicious intent as suggested by Stergioudis (Stergioudis, [0002-0003]).
Nye as modified further teaches:
i.	Receiving, by the at least one processor, from an attribute history archive on the enterprise computing platform, the user attributes, the system attributes, and the request attributes (Stergioudis, [0089]).
ii.	Comparing, by the at least one processor, the user attributes, the system attributes, and the request attributes associated with the user request to the user attributes, the system attributes, and the request attributes stored in the attribute history archive on the enterprise computing platform (Stergioudis, [0089 and 0136-0137]).
iii.	Generating, by the at least one processor and based on the comparing, the trust score (Stergioudis, [0136-0137]).
c.	Sending, by the at least one processor, to the web browser extension associated with the end user computing device, the trust score wherein sending the trust score to the web browser extension associated with the end user computing device causes the web browser extension associated with the end user computing device to allow or deny the user request based on the trust score (notification of outcome of the analysis is sent to user device) (Stergioudis, [0071]).

As to claims 2, 10, and 18, Nye as modified teaches wherein receiving the user attributes, the system attributes, and the request attributes from the web browser extension associated with the end user computing device comprises receiving the user attributes, the system attributes, and the request attributes from an extension that executes on the end user computing device and that is configured to intercept user request and collect attributes associated with the intercepted user requests (browser plug-in intercepts user interactions with the user device) (Nye, [0107]).

As to claims 3, 11, and 19, Nye as modified teaches the user attributes, the system attributes, and the request attributes associated with the user request are stored in an attribute history archive on the enterprise computing system (Stergioudis, [0085 and fig. 3]).

As to claims 4, 12, and 20, Nye as modified teaches wherein sending the trust score to the web browser extension associated with the end user computing device causes the web browser extension to evaluate the trust score using rules generated by the enterprise computing platform (risk score calculated) (Stergioudis, [0136-0137]). While Nye as modified does not explicitly recite that the calculation of the risk score occurs at the web browser extension, it is obvious to one of ordinary skill to separate components of an invention as evidenced by case law (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

As to claims 5 and 13, Nye as modified teaches:
a.	Causing the web browser extension associated with the end user computing device to determine whether the user attributes, the system attributes, and the request attributes associated with the user request satisfy the rules generated by the enterprise computing platform (risk score calculated according to policy constraints) (Stergioudis, [0136-0137]). While Nye as modified does not explicitly recite that the calculation of the risk score occurs at the web browser extension, it is obvious to one of ordinary skill to separate components of an invention as evidenced by case law (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
b.	Causing the web browser extension associated with the end user computing device to adjust the trust score based on determining whether the user attributes, the system attributes, and the request attributes associated with the user request satisfy the rules generated by the enterprise computing platform (risk score calculated according to policy constraints) (Stergioudis, [0136-0137]). While Nye as modified does not explicitly recite that the calculation of the risk score occurs at the web browser extension, it is obvious to one of ordinary skill to separate components of an invention as evidenced by case law (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

As to claims 6 and 14, Nye as modified teaches wherein causing the web browser extension associated with the end user computing device to adjust the trust score comprises causing the web browser extension associated with the end user computing device to reduce the trust score if the user attributes, the system attributes, and the request attributes associated with the user request fail to satisfy the rule (risk score calculated according to policy constraints) (Stergioudis, [0136-0137]). While Nye as modified does not explicitly recite that the calculation of the risk score occurs at the web browser extension, it is obvious to one of ordinary skill to separate components of an invention as evidenced by case law (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

As to claims 7 and 15, Nye as modified teaches wherein the rules generated by the enterprise computing platform are generated based on information corresponding to: location of the end user computing device, user behavior, IP address, resources listed in the user request, and unique identifiers that are used to connect to a network (numerous features are considered in calculating the risk score) (Stergioudis, [0007, 0017, and 0089).

As to claims 8 and 16, Nye as modified teaches:
a.	Causing the web browser extension associated with the end user computing device to permit access to the resources listed in the user request if the trust score is above a threshold (access based on risk score) (Stergioudis, [0136-0137]).
b.	Causing the web browser extension associated with the end user computing device to deny access to the resources listed in the user request fi the trust score is below a threshold (access based on risk score) (Stergioudis, [0136-0137]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419